COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:             01-15-00487-CR
Style:                    Fredis Mauricio Flores v. The State of Texas
Date motion filed*:       August 28, 2015
Type of motions:          Motion to Withdraw as Counsel
Parties filing motions: Appellant’s Appointed Counsel Janet Celeste Carter-Blackburn
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motion is:

          Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s appointed counsel’s motion to withdraw as counsel is granted because it
          complies with Rule 6.5(d) and this Court already granted new counsel Allen C. Isbell’s
          motion to substitute on August 27, 2015. See TEX. R. APP. P. 6.5(b), (d). Accordingly,
          the Clerk of this Court is directed to remove Janet Celeste Carter-Blackburn as attorney
          for appellant.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: September 10, 2015




November 7, 2008 Revision